Citation Nr: 0615547	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-12 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1976 and from April 1981 to May 1986.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The evidence does not show that the veteran engaged in combat 
or experienced a stressor during active duty.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If the claimed stressor is related to combat, and the 
evidence establishes that the veteran engaged in combat with 
the enemy, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat and no evidence that he experienced 
a stressful event during service.  

The Board has reviewed the recent VA treatment records 
include diagnoses of PTSD.  November 2001 correspondence from 
a private psychiatrist provides that the veteran had severe 
Vietnam stress and underlying PTSD. 

Regarding stressors, the veteran reported during an October 
2003 VA examination that they consisted of observing a truck 
that was hit go over a cliff, killing the driver; 
participation in a firefight at Ahn Khe after North 
Vietnamese soldiers infiltrated the base; riding in a 
helicopter which was hit, but landed safely; breaking his toe 
while running for a bunker during a rocket attack; and having 
his platoon be hit at least twice a week.  

The veteran has declined opportunities to submit additional 
evidence with which VA could verify the claimed stressors.  
He failed to respond to PTSD Questionnaires sent to him in 
November 2001 and May 2005.  During a March 2005 
videoconference hearing, the undersigned Veterans Law Judge 
allowed the veteran's request for an additional 6 months to 
obtain and submit additional evidence of a stressor.  The 
veteran did not submit any additional evidence.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat, and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the U.S. Court of 
Appeals for Veterans Claims (Court), "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, there is no evidence that the veteran 
experienced combat with the enemy and thus a combat-related 
stressor cannot be presumed based on the evidence of record.  
38 U.S.C.A. § 1154(b).  His DD 214 and service personnel 
records provide that his military occupation specialty was a 
motor vehicle operator.  They are negative for any 
decorations or awards demonstrating combat.  Receipt of an 
Army Commendation Medal and a Bronze Star do not, by 
themselves, indicate combat.  

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged stressors, for which the veteran has declined or been 
unable to specific provide locations and dates.  The Board is 
not bound to accept the veteran's uncorroborated account of 
his experiences.  Wood, supra; Swann v. Brown, 5 Vet. App. 
229 (1993).  The question of whether a specific event 
reported by a veteran as a stressor actually occurred is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

Further, the medical diagnoses of PTSD do not corroborate 
that stressors occurred.  They are based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  As the 
preponderance of the evidence is against the claim, service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2001, November 2001, 
and May 2005; a rating decision dated in March 2002; a 
statement of the case dated in April 2003; and supplemental 
statements of the case dated in November 2004 and January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  It is 
important to note that the Board remanded this case simply to 
provide the veteran time to obtain records that would support 
his claim. 

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  The 
veteran has been provided several opportunities to submit 
more specific information with which his claimed stressors 
could be verified.  He has not responded.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  VA has conducted an examination.  An 
additional examination would not result in evidence pertinent 
to the critical issue in this case, which is whether the 
veteran experienced a stressor during active duty.  

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


